DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s Remarks on the restriction requirement, the Examiner cites that the groups of the invention do not share the same technical feature. For example, the technical feature of Group I is the transmission of the single electrical signal of the pad. The technical feature of Group II is the location of the memory bits on the dies. The technical feature of Group III is the voltage/current level of the signal. The technical feature of Group IV is the selection of the memory bits. As a result, the groups do not share the same technical feature.
         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 28-32, 36-37, 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (US 5646672).
Regarding to claim 28, 36, 41:
Fukushima discloses an integrated circuit for a print component comprising:
           a plurality of memory bits (FIG. 4: The latch unit 182 comprises a plurality of memory cells);
                         a single lane analog bus conductively coupling the plurality of memory bits to a pad (FIG. 6: The bus Sout is in electrical communication with the latch circuit 182 through the drivers q1-q64 and the gate circuit 183) located on an exterior of a print head (FIG. 2, element 10 and FIG. 6, element 50); and
                          the pad to transmit an electrical signal from the plurality of memory bits, wherein the electrical signal indicates a combination of all selected bits of the plurality of memory bits (FIG. 6: The analog signal Sout indicates the current of all selected bits of the latch circuit for driving corresponding heating elements r1-r64).
	Regarding to claims 29, 37, 42: wherein the pad is to transmit a single electrical signal from the plurality of memory bits, simultaneously, representing a parallel bit read of the plurality of memory bits (FIG. 6: The analog signal Sout indicates the current of all selected bits of the latch circuit for simultaneously driving corresponding heating elements r1-r64 in a printing cycle. Beside, each memory cell of the latch circuit is in parallelly electrical communication with the bus Sout, through the drivers q1-q64 and the gate circuit 183).
	Regarding to claims 30-32: wherein the pad is external to a die to connect to a printer-side contact, wherein the pad is an analog signal pad to communicate an analog signal, wherein, the pad is a pad to communicate sensor states provided from a sensor, in addition to a memory bits signal transmitted responsive to a parallel read of the plurality of memory bits (FIG. 6: The analog signal Sout indicates the sensed current of all selected bits of the latch circuit for simultaneously driving corresponding heating elements r1-r64 in a printing cycle, wherein the analog signal Sout is provided to printer-side contact 42 and converted to digital form for further processing purpose).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853